Citation Nr: 0501251	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to November 29, 
2001, for the award of service connection for hearing loss.

2.  Entitlement to an effective date prior to November 29, 
2000, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military 
	and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for tinnitus and hearing loss effective from 
November 29, 2001.  In an April 2003 rating decision, the RO 
assigned November 29, 2000, as the effective date for 
tinnitus.


FINDINGS OF FACT

1.  The veteran separated from military service in January 
1946

2.  In a March 1946 rating decision, the RO denied 
entitlement to service connection for a "broken" eardrum 
and the veteran was thereafter notified of the decision at 
his last address of record later in the same month.

3.  In January 1989 and September 1993 rating decisions, the 
RO denied entitlement to service connection for hearing loss.  
The veteran was thereafter notified of the decisions at his 
last address of record later in the same month.

4.  The veteran did not appeal either the March 1946, January 
1989, or the September 1993 rating decision.

5.  On November 29, 2001, the veteran filed an application to 
reopen his claim of entitlement to service connection for 
hearing loss.  On February 14, 2002, he filed a claim to 
reopen the issue of entitlement to service connection for 
residuals of a broken eardrum.

6.  There is no allegation of clear and unmistakable error in 
either the March 1946, January 1989, or the September 1993 
rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
November 29, 2001, for the grant of service connection for 
hearing loss, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.400, 
20.200, 20.201, 20.202, 20.302(a), 20.1103 (2004).

2.  The criteria for an effective date earlier than 
November 29, 2000, for the grant of service connection for 
tinnitus, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In connection with the underlying claim of entitlement to 
service connection for hearing loss, the RO provided the 
veteran with notice of the VCAA in a March 2002 letter.  
Thereafter, in a May 2004 letter, the RO provided the veteran 
with notice of the VCAA in regards to both earlier effective 
date claims.

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held that if a veteran raises a downstream 
issue that was not covered in the initial notice letter 
dealing with service connection, no further VCAA notice is 
required.  Therefore, given the March 2002 and May 2004 
letters, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the record shows that the RO 
obtained and associated with the record the appellant's 
service medical records.  Moreover, while the only post-
service treatment records identified by the veteran were his 
records at the East Orange VA Medical Center, the record 
shows that the RO obtained and associated with the record the 
appellant's treatment records from the East Orange and 
Philadelphia VA Medical Centers.  The record shows that the 
appellant was advised of what evidence VA had requested and 
notified in the statement and supplemental statements of the 
case of what evidence had been received.  Accordingly, the 
Board finds that all available and identified medical records 
have been obtained and there is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Earlier Effective Date Claims

The veteran and his representative claim that the claimant is 
entitled to an earlier effective date for the grant of 
service connection for hearing loss and tinnitus dating back 
to 1946 because he filed a claim for residuals of a 
perforated eardrum within one year of his January 1946 
separation from military service.  

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202.  If the 
veteran does not perfect an appeal, however, the disallowance 
becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103.  The 
effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  If service connection is granted 
based on a claim received within one year of separation from 
active duty the effective date will be the day following 
separation.  Id.  

The veteran separated from military service in January 1946.  
In January 1946, he filed a claim for, among other things, a 
perforated eardrum.  In a March 1946 rating decision, the RO 
denied entitlement to service connection for a "broken" 
eardrum.  The veteran was notified of the decision at his 
last address of record later in the same month.  In January 
1989 and September 1993 rating decisions the RO denied 
entitlement to service connection for hearing loss.  The 
veteran was thereafter notified of the decisions at his last 
address of record later in the same month.  The veteran did 
not appeal the March 1946, January 1989, or the September 
1993 rating decision.  Accordingly, these decisions are 
final.  See 38 C.F.R. §§ 20.302, 20.1103.  Consequently, the 
effective date for the assignment of service connection for 
hearing loss may be no earlier than a new application.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156, 3.400.

As to when a new application was first received by the RO, 
the first time any documentation was added to the claims file 
following the September 1993 RO decision was on November 29, 
2001.  At that time, the veteran filed a statement in support 
of claim in which he asked the RO to reopen his claim of 
service connection for hearing loss.  The November 2001 
statement in support of claim also acted as his original 
claim of entitlement to service connection for tinnitus.  

In a November 2002 rating decision, the RO reopened the claim 
of entitlement to service connection for hearing loss, and 
then grated service connection for hearing loss and tinnitus 
effective from November 29, 2001.  In an April 2003 rating 
decision, the RO assigned November 29, 2000, as the effective 
date for tinnitus.

As to an earlier effective date for hearing loss, the record 
shows that the November 29, 2001, statement in support of 
claim was the first time that this claim was raised since the 
September 1998 rating decision.  Moreover, because the VA 
treatment records obtained by the RO do not show complaints, 
diagnoses, or treatment for hearing loss, between September 
1993 and November 2000, they do not act as an earlier 
informal claim.  38 C.F.R. §§ 3.155, 3.157 (2004).

As to an earlier effective date for tinnitus, the record 
shows that the November 2001 statement in support of claim 
was the first time that the veteran had made a claim for this 
disability.  This claim was received by the RO more than one 
year after his separation from military service.  

As to both hearing loss and tinnitus, a review of the pre-
November 29, 2000, record does not show that the veteran 
and/or anyone acting on his behalf filed any statement or 
medical evidence with the RO with any indication that it was 
being filed as an earlier claim of entitlement to service 
connection for either of these disabilities.  See 38 U.S.C.A. 
§ 5110; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Therefore, the veteran is not entitled to an effective date 
for service connection for tinnitus or hearing loss.  The 
appeal is denied.

As to the hearing loss claim, the Board also took careful 
note of the fact that there is no allegation of clear and 
unmistakable error by the veteran in the March 1946, January 
1989, or the September 1993 rating decision.  See 38 U.S.C. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

An effective date prior to November 29, 2000, for a grant of 
entitlement to service connection for tinnitus, is denied.

An effective date prior to November 29, 2001, for a grant of 
entitlement to service connection for hearing loss, is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


